Citation Nr: 1135987	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-10 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the March 12, 1993, rating decision denying service connection for bilateral flatfeet/pes planus was clearly and unmistakable erroneous.  

2.  Whether the April 13, 2005, rating decision determining that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for bilateral flatfeet/pes planus was clearly and unmistakably erroneous.  

3.  Entitlement to service connection for bilateral flatfeet/pes planus.  

4.  Whether the May 5, 1993, rating decision denying service connection for neck muscle strain was clearly and unmistakable erroneous.  

5.  Whether the April 13, 2005, rating decision determining that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for neck muscle strain was clearly and unmistakably erroneous.  

6.  Whether new and material evidence has been received in order to reopen the Veteran's claim of entitlement to service connection for neck muscle strain residuals.  

7.  Whether the March 12, 1993, rating decision denying service connection for bilateral shoulder injury residuals was clearly and unmistakable erroneous.  

8.  Whether the April 13, 2005, rating decision determining that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for bilateral shoulder injury residuals was clearly and unmistakably erroneous.  

9.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a bilateral shoulder disorder, to include injury residuals.  

10.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for arthritis of the bilateral elbows.

11.  Entitlement to service connection for a cervical spine disorder, to include degenerative disc disease.  

12.  Whether the April 13, 2005, rating decision denying service connection for a right wrist disorder was clearly and unmistakably erroneous.  

13.  Entitlement to service connection for a right wrist disorder.  

14.  Whether the April 13, 2005, rating decision denying service connection for chronic right carpal tunnel syndrome was clearly and unmistakably erroneous.  

15.  Entitlement to service connection for right carpal tunnel syndrome. 

16.  Whether the April 13, 2005, rating decision denying service connection for a left wrist disorder was clearly and unmistakably erroneous.  

17.  Entitlement to service connection for a left wrist disorder.  

18.  Whether the April 13, 2005, rating decision denying service connection for left carpal tunnel syndrome was clearly and unmistakably erroneous.  

19.  Entitlement to service connection for left carpal tunnel syndrome.  

20.  Whether the April 13, 2005, rating decision denying service connection for a peripheral vascular disease, to include a circulatory disorder, peripheral edema, and edema, was clearly and unmistakably erroneous.  

21.  Entitlement to service connection for a peripheral vascular disease, to include a circulatory disorder, peripheral vascular disease, peripheral edema, and edema.  

22.  Whether the April 13, 2005, rating decision denying service connection for asthma and chronic obstructive pulmonary disease (COPD) was clearly and unmistakably erroneous.  

23.  Entitlement to service connection for chronic asthma and COPD.  

24.  Whether the April 13, 2005, rating decision denying service connection for chronic non-allergic rhinitis was clearly and unmistakably erroneous.  

25.  Entitlement to service connection for chronic non-allergic rhinitis.

26.  Whether the April 13, 2005, rating decision denying service connection for sleep apnea was clearly and unmistakably erroneous.  

27.  Entitlement to service connection for chronic sleep apnea.  

28.  Entitlement to service connection for recurrent allergic conjunctivitis.

29.  Entitlement to service connection for hyperlipidemia, to include high cholesterol and hypokalemia.  

30.  Entitlement to service connection for sinusitis.  

31.  Whether the April 9, 2004, rating decision denying entitlement to automobile and adaptive equipment or adaptive equipment only was clearly and unmistakably erroneous.  

32.  Entitlement to automobile and adaptive equipment or adaptive equipment only.  

33.  Whether the May 29, 2001, rating decision granting service connection for right knee chondromalacia patella with patellar tendon rupture residuals, assigning a 10 percent disability evaluation for that disorder, and effectuating the award as of October 1, 1992, was clearly and unmistakably erroneous.  

34.  Entitlement to an increased disability evaluation for the Veteran's right knee chondromalacia patella with patellar tendon rupture residuals, currently evaluated as 10 percent disabling.  

35.  Whether the May 29, 2001, rating decision establishing service connection for left knee chondromalacia patella with patellar tendon rupture residuals and assigning a 10 percent disability evaluation for the period from October 1, 1992 to October 15, 1997, a temporary total disability evaluation under the provisions of 38 C.F.R. § 4.30 for the period from October 16, 1997, to January 31, 1998, and a 10 percent disability evaluation for the period on and after February 1, 1998, was clearly and unmistakably erroneous.  

36.  Entitlement to an increased disability evaluation for the Veteran's left knee chondromalacia patella with patellar tendon rupture residuals, currently evaluated as 10 percent disabling.  

37.  Whether the March 12, 1993, rating decision establishing service connection for hypertension evaluated as 10 percent disabling effective as of October 1, 1992, was clearly and unmistakably erroneous.  

38.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's hypertension for the period prior to January 26, 2001, to include the issue of entitlement to a separate compensable disability evaluation.  

39.  Entitlement to an increased disability evaluation for the Veteran's right foot and ankle injury residuals and arthritis, currently evaluated as 10 percent disabling.  

40.  Entitlement to an increased disability evaluation for the Veteran's left foot and ankle injury residuals and arthritis, currently evaluated as 10 percent disabling.  

41.  Entitlement to an effective date prior to January 26, 2001, for the award of service connection for renal insufficiency, to include on the basis that there was clear and unmistakable error in a March 12, 1993, rating decision that denied service connection for kidney failure.  

42.  Entitlement to an effective date prior to August 24, 2004, for the award of service connection for generalized anxiety disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from August 1970 to September 1992.  He served in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued in March 1993, April 2004, April 2005, and August 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board observes that the Veteran requested a hearing before a Veterans Law Judge sitting at the RO in March 2008, November 2009, and January 2010 documents; however, in a February 2010 statement, he withdrew his request for a Board hearing and, in March 2011, confirmed such withdrawal.  38 C.F.R. 
§ 20.704(e) (2010).

By way of background, in March 12, 1993, the RO, in pertinent part, denied service connection for bilateral flatfeet/pes planus, bilateral shoulder injury residuals, a history of trauma to the hands with post-traumatic arthritis, left eye injury residuals, and left lower extremity lipoma excision residuals.  In April 1993, the Veteran submitted a notice of disagreement (NOD) with the decision.  A May 5, 1993, rating decision denied service connection for neck muscle strain, which the Veteran did not appeal.

In a March 12, 2002, rating decision, the RO determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for both neck muscle strain and bilateral shoulder injury residuals, denied the claims on the merits; determined that new and material evidence had not been received to reopen his claim of entitlement to service connection for a lipoma; and denied service connection for a right hand disorder, a left hand disorder, a right eye disorder, and a left eye disorder.  In March 2002, the Veteran submitted a NOD.  In July 2002, the RO issued a statement of the case (SOC) to the Veteran and his accredited representative.  However, the Veteran did not submit a timely substantive appeal.  In this regard, the Board notes that, in a February 2003 written statement, the Veteran's accredited representative noted that the Veteran had not submitted an Appeal to the Board (VA Form 9).  Inasmuch as the RO had not taken any action to indicate to the Veteran that these issues remained on appeal and it took steps to close the appeal, the requirement that there be a substantive appeal is not waived.  The facts of this case are clearly distinguished from the United States Court of Appeals for Veterans Claims (Court)'s holding in Percy v. Shinseki, 23 Vet. App. 37 (2009), because in this appeal the Veteran was not mislead by actions on the part of VA into believing that he had perfected an appeal as to these issues.  

On April 9, 2004, the RO denied the Veteran's claim of entitlement to automobile and adaptive equipment or adaptive equipment only.  In August 2004, the Veteran submitted a NOD with the denial of automobile and adaptive equipment or adaptive equipment only.  

In an April 13, 2005, rating decision, the RO, in pertinent part, reopened and granted the Veteran's claim of entitlement to service connection for generalized anxiety disorder (GAD) and assigned a 30 percent evaluation, effective August 20, 2004; determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for bilateral flatfeet/pes planus and arthritis of the bilateral elbows; denied service connection for a right wrist disorder, right carpal tunnel syndrome (CTS), a left wrist disorder, left CTS, asthma and COPD, non-allergic rhinitis, sleep apnea, peripheral vascular disease,  hyperlipidemia, and recurrent allergic conjunctivitis; and denied increased evaluations for the Veteran's hypertension, right knee disability, and left knee disability.  In December 2005, the Veteran submitted a NOD with the determination that new and material evidence had not been received to reopen his claims of entitlement to service connection for bilateral flatfeet/pes planus and arthritis of the elbows, and the denial of service connection for a right wrist disorder, right CTS, a left wrist disorder, left CTS, peripheral vascular disease, asthma and COPD, non-allergic rhinitis, sleep apnea, recurrent allergic conjunctivitis, and hyperlipidemia; the evaluation assigned for his hypertension, right knee disorder, and left knee disorder; and the effective date assigned for the award of service connection for GAD.  

As will be discussed further herein, the Board finds that the December 2005 statement by the Veteran clearly expressed disagreement with the April 2005 rating decision and indicated a desire to contest the result.  38 C.F.R. § 20.201.  While the AOJ attempted to clarify the Veteran's statement in a January 2006 telephone call and indicated that he reported that he wished to pursue his claims based on clear and unmistakable error, the Board must read filings liberally in the direct appeal phase of proceedings.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir. 2009).  Therefore, the Board finds that the Veteran's December 2005 statement with respect to the above-noted issues constitutes a notice of disagreement with the April 2005 rating decision.

In an August 3, 2006, rating decision, the RO, in pertinent part, determined that its April 13, 2005, rating decision was clearly and unmistakably erroneous in failing to grant a separate compensable evaluation for chronic renal insufficiency associated with hypertension and assigned a 30 percent evaluation for the period from January 26, 2001, to July 30, 2001, and a 60 percent evaluation for the period on and after July 31, 2001; determined that its May 29, 2001, rating decision was clearly and unmistakably erroneous in failing to grant special monthly compensation at the housebound rate for the period from October 16, 1997, to January 31, 1998; determined that its March 12, 1993, rating decision establishing service connection for hypertension evaluated as 10 percent disabling was not clearly and unmistakably erroneous; determined that its May 29, 2001, rating decision establishing service connection for right knee chondromalacia patella with patellar tendon rupture residuals, assigning a 10 percent evaluation, and effectuating the award as of October 1, 1992, was not clearly and unmistakably erroneous; determined that its May 29, 2001, rating decision establishing service connection for left knee chondromalacia patella with patellar tendon rupture residuals; assigning a 10 percent evaluation for the period between October 1, 1992 and October 15, 1997, a temporary total evaluation under the provisions of 38 C.F.R. § 4.30 for the period from October 16, 1997, to January 31, 1998, and a 10 percent evaluation for the period on and after February 1, 1998, was not clearly and unmistakably erroneous; determined that its March 12, 1993, rating decision denying service connection for bilateral flatfeet/pes planus was not clearly and unmistakable erroneous; determined that its April 13, 2005, determination that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for bilateral flat feet/pes planus was not clearly and unmistakably erroneous; determined that its May 5, 1993, rating decision denying service connection for neck muscle strain was not clearly and unmistakable erroneous; determined that its April 13, 2005, determination that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for neck muscle strain was not clearly and unmistakably erroneous; determined that its March 12, 1993, rating decision denying service connection for right shoulder injury residuals was not clearly and unmistakable erroneous; determined that its April 13, 2005, determination that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for right shoulder injury residuals was not clearly and unmistakably erroneous; determined that its March 12, 1993, rating decision denying service connection for left shoulder injury residuals was not clearly and unmistakable erroneous; determined that its April 13, 2005, determination that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for left shoulder injury residuals was not clearly and unmistakably erroneous; determined that its April 13, 2005, rating decision denying service connection for a right wrist disorder, right CTS, a left wrist disorder, left CTS, peripheral vascular disease, asthma and COPD, non-allergic rhinitis, and sleep apnea was not clearly and unmistakably erroneous; denied service connection for sinusitis; and determined that its April 9, 2004, rating decision denying entitlement to automobile and adaptive equipment or adaptive equipment only was not clearly and unmistakably erroneous.  

In May 2007, the Veteran submitted a NOD with the effective date assigned for the award of service connection for chronic renal insufficiency; the determinations that the March 12, 1993, rating decision establishing service connection for hypertension evaluated as 10 percent disabling was not clearly and unmistakably erroneous; the May 29, 2001, rating decision establishing service connection for right knee chondromalacia patella with patellar tendon rupture residuals, assigning a 10 percent evaluation for that disability, and effectuating the award as of October 1, 1992, was not clearly and unmistakably erroneous; the May 29, 2001, rating decision establishing service connection for left knee chondromalacia patella with patellar tendon rupture residuals, assigning a 10 percent evaluation for the period from October 1, 1992, to October 15, 1997, a temporary total evaluation under the provisions of 38 C.F.R. § 4.30 for the period from October 16, 1997, to January 31, 1998, and a 10 percent evaluation for the period on and after February 1, 1998, was not clearly and unmistakably erroneous; the March 12, 1993, rating decision denying service connection for bilateral flatfeet/pes planus was not clearly and unmistakable erroneous; the April 13, 2005, determination that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for bilateral flat feet/pes planus was not clearly and unmistakably erroneous; the May 5, 1993, rating decision denying service connection for neck muscle strain was not clearly and unmistakable erroneous; the April 13, 2005, RO determination that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for neck muscle strain was not clearly and unmistakably erroneous; the March 12, 1993, rating decision denying service connection for bilateral shoulder injury residuals was not clearly and unmistakable erroneous; the April 13, 2005, determination that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for bilateral shoulder injury residuals was not clearly and unmistakably erroneous; the April 13, 2005, rating decision denying service connection for a right wrist disorder, right CTS, a left wrist disorder, left CTS, peripheral vascular disease, asthma and COPD, non-allergic rhinitis, and sleep apnea was not clearly and unmistakably erroneous; the April 9, 2004, rating decision denying entitlement to automobile and adaptive equipment or adaptive equipment only was not clearly and unmistakably erroneous; and the denial of service connection for sinusitis.  

In February 2008, the RO issued a SOC to the Veteran which addressed the issues of whether its decisions to deny compensation for bilateral flat feet/pes planus, neck muscle strain, right shoulder injury residuals, left shoulder injury residuals, a right wrist disorder, right CTS, a left wrist disorder, left CTS, peripheral vascular disease, asthma and COPD, non-allergic rhinitis, and sleep apnea were clearly and unmistakably erroneous; whether the evaluations assigned for the Veteran's right knee disability, left knee disability, and hypertension were clearly and unmistakably erroneous; whether its decision to deny entitlement to automobile and adaptive equipment or adaptive equipment was clearly and unmistakably erroneous; service connection for sinusitis; and an effective date prior to January 26, 2001, for the award of service connection for chronic renal insufficiency associated with hypertension.  In March 2008, the Veteran submitted an Appeal to the Board (VA Form 9).  

In September 2008, the RO, in pertinent part, denied service connection for a cervical spine disorder and increased evaluations for the Veteran's right foot/ankle and left foot/ankle disabilities.  In November 2008, the Veteran submitted a NOD with the adverse determination.  In January 2010, the RO issued a SOC to the Veteran and his accredited representative.  The Board also observes that the Veteran never submitted a timely substantive appeal as to these issues; however, the RO certified such issues to the Board and his representative addressed such issues in his September 2010 Appellant's Brief.  As a result of the foregoing, the Board will accept the entirety of the issues listed on the title page as on appeal before the Board.  See Percy, supra (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

Relevant to the Veteran's claim of entitlement to service connection for a cervical spine disorder, the Board observes that a rating decision issued in May 1993 denied service connection for a neck injury.  In Boggs v. Peake, 520 F.3d 1330 (2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that, based on the legislative history of 38 U.S.C. § 7104(b), the "factual basis" of a claim for service connection is the Veteran's disease or injury, rather than the symptoms of that disease or injury. I n this regard, the Federal Circuit stated that, for purposes of section 7104(b), claims that are based upon distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims.  As such, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, even if the diseases or injuries involve the same or overlapping symptomatology.  See also Ephraim v. Brown, 82 F.3d 399 (1996).  Therefore, as the Veteran has currently claimed entitlement to service connection for degenerative disc disease of the cervical spine, the Board finds that such represents a new claim of entitlement to service connection and, therefore, this issue has been characterized as shown on the first page of this decision.

In December 2005, the Veteran submitted claims of entitlement to service connection for bronchitis, a heart disorder to include sinus bradycardia and premature ventricular contractions and a chronic eating disorder, and a permanent and total rating for his service-connected disabilities.  In November 2009, the Veteran advanced that the RO's March 12, 1993, rating decision denying service connection for traumatic arthritis of the hands and post-operative left lower leg lipoma excision residuals was clearly and unmistakably erroneous.  The issues have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the AOJ for appropriate action.  

All of the issues addressed on the title page, with the exception of the Veteran's clear and unmistakable error claims, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  A March 12, 1993, rating decision denied service connection for bilateral flatfeet/pes planus.  The Veteran submitted a timely NOD with the rating decision in April 1993 and, therefore, the March 12, 1993, rating decision is not final with respect to this issue.  

2.  A May 5, 1993, rating decision denied service connection for neck muscle strain; the Veteran did not timely appeal the decision and it is final.

3.  The Veteran has advanced no specific error in the May 5, 1993, rating decision denying service connection for neck muscle strain.  

4.  An April 13, 2005, rating decision determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for neck muscle strain.  The Veteran submitted a timely NOD with the rating decision in December 2005 and, therefore, the April 13, 2005, rating decision is not final with respect to this issue.  

5.  A March 12, 1993, rating decision denied service connection for bilateral shoulder injury residuals.  The Veteran submitted a timely NOD with the rating decision.  In July 2002, the RO issued a SOC to the Veteran and his accredited representative; however, the Veteran did not submit a timely substantive appeal and thus the March 12, 1993, rating decision is final with respect to this issue.

6.  The Veteran has advanced no specific error in the March 12, 1993, rating decision denying service connection for bilateral shoulder injury residuals.

7.  An April 13, 2005, rating decision determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for right and left shoulder disorders.  The Veteran submitted a timely NOD with the rating decision in December 2005 and, therefore, the April 13, 2005, rating decision is not final with respect to this issue.  

8.  An April 13, 2005, rating decision denied service connection for a right wrist disorder.  The Veteran submitted a timely NOD with the rating decision in December 2005 and, therefore, the April 13, 2005, rating decision is not final with respect to this issue.  

9.  An April 13, 2005, rating decision denied service connection for right CTS.  The Veteran submitted a timely NOD with the rating decision in December 2005 and, therefore, the April 13, 2005, rating decision is not final with respect to this issue.  

10.  An April 13, 2005, rating decision denied service connection for a left wrist disorder.  The Veteran submitted a timely NOD with the rating decision in December 2005 and, therefore, the April 13, 2005, rating decision is not final with respect to this issue.  

11.  An April 13, 2005, rating decision denied service connection for left CTS.  The Veteran submitted a timely NOD with the rating decision in December 2005 and, therefore, the April 13, 2005, rating decision is not final with respect to this issue.  

12.  An April 13, 2005, rating decision denied service connection for a peripheral vascular disease, to include a circulatory disorder, peripheral vascular disease, peripheral edema, and edema.  The Veteran submitted a timely NOD with the rating decision in December 2005 and, therefore, the April 13, 2005, rating decision is not final with respect to this issue.  

13.  An April 13, 2005, rating decision denied service connection for asthma and COPD.  The Veteran submitted a timely NOD with the rating decision in December 2005 and, therefore, the April 13, 2005, rating decision is not final with respect to this issue.  

14.  An April 13, 2005, rating decision denied service connection for non-allergic rhinitis.  The Veteran submitted a timely NOD with the rating decision in December 2005 and, therefore, the April 13, 2005, rating decision is not final with respect to this issue.  

15.  An April 13, 2005, rating decision denied service connection for sleep apnea.  The Veteran submitted a timely NOD with the rating decision in December 2005 and, therefore, the April 13, 2005, rating decision is not final with respect to this issue.  

16.  An April 9, 2004, rating decision denied entitlement to automobile and adaptive equipment or adaptive equipment only.  The Veteran submitted a timely NOD with the rating decision in August 2004 and, therefore, the April 9, 2004, rating decision is not final with respect to this issue.  

17.  A May 29, 2001, rating decision established service connection for right knee chondromalacia patella and patellar tendon rupture residuals; assigned a 10 percent evaluation for that disability; and effectuated the award as of October 1, 1992; the Veteran did not timely appeal the decision and it is final.  

18.  The Veteran has advanced no specific error in the May 29, 2001, rating decision establishing service connection for right knee chondromalacia patella and patellar tendon rupture residuals; assigning a 10 percent evaluation for that disability; and effectuating the award as of October 1, 1992.  

19.  A May 29, 2001, rating decision established service connection for left knee chondromalacia patella and patellar tendon rupture residuals and assigned a 10 percent evaluation for the period from October 1, 1992, to October 15, 1997, a temporary total evaluation under the provisions of 38 C.F.R. § 4.30 for the period from October 16, 1997, to January 31, 1998, and a 10 percent evaluation for the period on and after February 1, 1998; the Veteran did not timely appeal the decision and it is final.  

20.  The Veteran has advanced no specific error in the May 29, 2001, rating decision establishing service connection for left knee chondromalacia patella and patellar tendon rupture residuals and assigning a 10 percent evaluation for the period from October 1, 1992, to October 15, 1997, a temporary total evaluation under the provisions of 38 C.F.R. § 4.30 for the period from October 16, 1997, to January 31, 1998, and a 10 percent evaluation for the period on and after February 1, 1998.  

21.  A March 12, 1993, rating decision established service connection for hypertension; assigned a 10 percent disabling evaluation for that disability; and effectuated the award as of October 1, 1992; the Veteran did not timely appeal the decision and it is final.  

22.  The Veteran has advanced no specific error in the March 12, 1993, rating decision establishing service connection for hypertension; assigning a 10 percent disabling evaluation for that disability; and effectuating the award as of October 1, 1992.



CONCLUSIONS OF LAW

1.  The March 12, 1993, rating decision denying service connection for bilateral flatfeet/pes planus is not final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201 (2010).  

2.  The issue of whether the April 13, 2005, rating decision determining that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for bilateral flatfeet/pes planus was clearly and unmistakably erroneous is moot and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2002).  

3.  The issue of whether the May 5, 1993, rating decision denying service connection for neck muscle strain was clearly and unmistakably erroneous is dismissed with no prejudice to refiling.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2010).  

4.  The April 13, 2005, rating decision determining that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for neck muscle strain is not final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201 (2010).  

5.  The issue of whether the April 13, 2005, rating decision determining that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for neck muscle strain was clearly and unmistakably erroneous is moot and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2002).  

6.  The March 12, 1993, rating decision denying service connection for bilateral shoulder injury residuals is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201 (2010).  

7.  The April 13, 2005, rating decision determining that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for bilateral shoulder injuries is not final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201 (2010).  

8.  The issue of whether the April 13, 2005, rating decision determining that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for bilateral shoulder injury residuals was clearly and unmistakably erroneous is moot and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2002).  

9.  The April 13, 2005, rating decision denying service connection for a right wrist disorder is not final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201 (2010).  

10.  The issue of whether the April 13, 2005, rating decision denying service connection for a right wrist disorder was clearly and unmistakably erroneous is moot and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2002).  

11.  The April 13, 2005, rating decision denying service connection for right CTS is not final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201 (2010).  

12.  The issue of whether the April 13, 2005, rating decision denying service connection for right CTS was clearly and unmistakably erroneous is moot and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2002).  

13.  The April 13, 2005, rating decision denying service connection for a left wrist disorder is not final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201 (2010).  

14.  The issue of whether the April 13, 2005, rating decision denying service connection for a left wrist disorder was clearly and unmistakably erroneous is moot and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2002).  

15.  The April 13, 2005, rating decision denying service connection for left CTS is not final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201 (2010).  

16.  The issue of whether the April 13, 2005, rating decision denying service connection for left CTS was clearly and unmistakably erroneous is moot and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2002).  

17.  The April 13, 2005, rating decision denying service connection for a peripheral vascular disease, to include a circulatory disorder, peripheral vascular disease, peripheral edema, and edema is not final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201 (2010).  

18.  The issue of whether the April 13, 2005, rating decision denying service connection for a chronic peripheral vascular disease, to include a circulatory disorder, peripheral vascular disease, peripheral edema, and edema was clearly and unmistakably erroneous is moot and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2002).  

19.  The April 13, 2005, rating decision denying service connection for asthma and COPD is not final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201 (2010).  

20.  The issue of whether the April 13, 2005, rating decision denying service connection for asthma and COPD was clearly and unmistakably erroneous is moot and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2002).  

21.  The April 13, 2005, rating decision denying service connection for non-allergic rhinitis is not final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201 (2010).  

22.  The issue of whether the April 13, 2005, rating decision denying service connection for non-allergic rhinitis was clearly and unmistakably erroneous is moot and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2002).  

23.  The April 13, 2005, rating decision denying service connection for sleep apnea is not final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201 (2010).  

24.  The issue of whether the April 13, 2005, rating decision denying service connection for sleep apnea was clearly and unmistakably erroneous is moot and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2002).  

25.  The April 9, 2004, rating decision denying entitlement to automobile and adaptive equipment or adaptive equipment only is not final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201 (2010).  

26.  The issue of whether the April 9, 2004, rating decision denying entitlement to automobile and adaptive equipment or adaptive equipment only was clearly and unmistakably erroneous is moot and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2002).  

27.  The issue of whether the May 29, 2001, rating decision establishing service connection for right knee chondromalacia patella with patellar tendon rupture residuals evaluated as 10 percent disabling effective as of October 1, 1992, was clearly and unmistakably erroneous is dismissed with no prejudice to refiling.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2010).  

28.  The issue of whether the May 29, 2001, rating decision establishing service connection for left knee chondromalacia patella with patellar tendon rupture residuals and assigning a 10 percent evaluation for the period from October 1, 1992, to October 15, 1997, a temporary total evaluation under the provisions of 38 C.F.R. § 4.30 for the period from October 16, 1997, to January 31, 1998, and a 10 percent evaluation for the period on and after February 1, 1998, was clearly and unmistakably erroneous is dismissed with no prejudice to refiling.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2010).  

29.  The issue of whether the March 12, 1993, rating decision establishing service connection for hypertension evaluated as 10 percent disabling effective as of October 1, 1992, was clearly and unmistakably erroneous is dismissed with no prejudice to refiling.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The United States Court of Appeals for Veterans Claims (Court) has directed that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply to claims of clear and unmistakable error (CUE).  Hines v. Principi, 18 Vet.App. 227, 235 (2004); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  

II.  Clear and Unmistakable Error (CUE) Claims

Generally, appellate review is initiated by a NOD and completed by a substantive appeal after a SOC is furnished.  Absent such action, a rating determination is considered to be final and is not subject to review except upon a finding of clear and unmistakable error (CUE).  38 U.S.C.A. § 7105 (West 2002).  A decision by the Secretary of the VA is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes the error, the prior decision shall be reversed or revised.  38 U.S.C.A. § 5109A (West 2002).  Title 38 of the Code of Federal Regulations (2010) provides, in pertinent part, that:

Previous determinations which are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of clear and unmistakable error has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a) (2010).  

The Court has set forth the following three-pronged test to determine whether CUE is present in a prior RO determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort ""which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was "clear and unmistakable error" must be based on the record and the law as it existed at the time of the challenged prior adjudication.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  See also Norris v. West, 12 Vet. App. 413, 419 (1999).  A determination of CUE is dependent solely upon a review of that evidence which was before the adjudicator at the time of the challenged decision.  

Generally, a claim of CUE in a prior final RO decision must be plead with specificity.  The Court has clarified that:  

In contrast, it is harder in the context of CUE motions to define what amounts to a sympathetic reading because broadly reading CUE motions is a double-edged sword.  While a broad reading can lead to faster adjudication of CUE theories and can expedite receipt of benefits if the motion is successful, it also has the potential to have broad res judicata effects as to motions that are denied.  See Bingham v. Nicholson, 421 F.3d 1346, 1349 (Fed.Cir.2005) (holding that a Board decision is final as to all theories of entitlement before the Board, not just those actually considered and rejected).  Hence, the Court must consider the potential prejudice that would be caused to claimants if the Secretary "sympathetically" reads a theory into a CUE motion and then proceeds to issue a decision rejecting that theory so as to preclude any further attempts at revision.  Arguably, CUE theories are more likely to be successful when the claimant (self-represented or with representation) clearly intends to raise it and marshals all the facts, law, and potential arguments in support of it than when the Secretary attempts to construct a theory from a cryptic statement or fleeting reference in a pleading.  Hence, the Court must be sensitive to the proper line between allegations that are rough but recognizable and those that lack the necessary specificity.

Certainly, a sympathetic reading of a CUE motion can fill in details where the theory is not fully fleshed out, but it cannot supply a theory that is absent.  Accordingly, the Court concludes that Andrews does not shift the burden onto the Secretary to imagine ways in which the original decision might be defective.  Rather a sympathetic reading of a CUE motion requires the Secretary to fill in omissions and gaps that an unsophisticated claimant may leave in describing his or her specific dispute of error with the underlying decision.  See Canady v. Nicholson, 20 Vet. App. 393, 402 (2006) (noting that manifestly changed outcome might be "obvious from the context of the pleadings" or "inferred from a sympathetic reading").  For example, the Secretary may be required to infer the appropriate authority based upon a claimant's description of the factual basis of his CUE motion or to review the record for appropriate evidence where the appellant cites to a narrow authority that pertains only to one specific theory of Board error.  However, if the pleading could encompass numerous theories that may be raised by the record, the Secretary is not required either to adjudicate them all or to decide which ones have the most merit.  In that circumstance, a CUE motion is properly dismissed without prejudice.  See 38 C.F.R. § 20.1404(b) (stating that the Board must dismiss without prejudice when the Board determines that a CUE claim lacks the requisite pleading specificity); see also Canady, 20 Vet.App. at 400 (noting that a request for revision that fails to comply with the pleading requirements of 38 C.F.R. § 20.1404(b) "shall be dismissed without prejudice to refiling").  In saying this, the Court is not trying to establish a bright-line rule.  Mechanical rules are easily misapplied to unsophisticated pro se pleadings.  Rather the Court recognizes that the difficult task of sympathetically reading CUE motions must apply common sense to balance reasonable assistance to Veterans against undue burdens on the Secretary and the negative consequences of sympathetically raising weak CUE arguments only to deny them.  

Acciola v. Peake, 22 Vet. App. 320, 326-327 (2008).  

Bilateral Flatfeet/Pes Planus

In August 1992, the Veteran submitted a claim for "flat feet and falling arches."  In a March 12, 1993, rating decision, the RO denied service connection for bilateral flatfeet/pes planus based upon its determination that the Veteran's pes planus existed prior to service entrance and was not aggravated during active service.  The RO informed the Veteran in writing of the adverse decision and his appellate rights on March 31, 1993.  In an April 5, 1993, written statement received by the RO on April 9, 1993, the Veteran asserted that:

I request you reconsider my [service connection] claim on [] flat feet aggravation.  My [service medical records] show continual problems with my feet thru out service.  ...  I should be service-connected for all of these problems.  ...  Please rate me for all these problems.  

No action was subsequently taken by the RO on the Veteran's April 5, 1993, written statement.  In this regard, the Board finds that such statement constitutes a NOD with the March 1993 rating decision and, therefore, the March 12, 1993, rating decision denying service connection for bilateral flatfeet/pes planus is not final.  Specifically, the provisions of 38 C.F.R. § 20.201 direct that:

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a Notice of Disagreement.  While special wording is not required, the Notice of Disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review. If the agency of original jurisdiction gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  For example, if service connection was denied for two disabilities and the claimant wishes to appeal the denial of service connection with respect to only one of the disabilities, the Notice of Disagreement must make that clear.  

The Veteran's April 5, 1993, written statement clearly expresses his disagreement with the March 12, 1993, rating decision and a desire for appellate review.  Therefore, it is a timely NOD with the March 12, 1993, rating decision.  38 C.F.R. § 20.201.  As no action has been taken on the Veteran's NOD, his claim for service connection remains pending.  Therefore, the March 12, 1993, rating decision denying service connection for bilateral flatfeet/pes planus is not final.  In the absence of a final decision, the Board finds that a motion for CUE is premature.  As there is no allegation of fact or law upon which relief may be granted, the Veteran's CUE motion is dismissed.  38 U.S.C.A. §§ 35109A, 7105 (d)(5) (West 2002).  

In August 2004, the Veteran sought "to reopen" his claim of entitlement to service connection for bilateral flatfeet/pes planus.  In an April 13, 2005, rating decision, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for bilateral flatfeet/pes planus.  In an August 3, 2006, rating decision, the RO noted the March 12, 1993, and April 13, 2005, rating decisions and determined that "the decision to deny compensation for pes planus is not considered to have been clearly and unmistakably erroneous because the decision was properly based on the available evidence of record at the time and the rules in effect."  

In his December 2005 claim, the Veteran asserts that the "1992-1993" denial of service connection for bilateral flatfeet/pes planus was clearly and unmistakably erroneous as the rating decision was "made without the benefit of reviewing my military medical records."  

In its April 13, 2005, rating decision, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for bilateral flatfeet/pes planus.  Given the Board's determination that the March 12, 1993, rating decision is not final, the issue of whether the April 23, 2005, rating decision determining that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for bilateral flatfeet/pes planus was clearly and unmistakably erroneous is now moot.  As no allegation of fact or law upon which relief may be granted remains, the Veteran's CUE motion is dismissed.  38 U.S.C.A. §§ 5109A, 7105 (d)(5) (West 2002).  

Neck Muscle Strain

In March 1993, the Veteran submitted a claim of entitlement to service connection for neck injury residuals.  In a May 5, 1993, rating decision, the RO denied service connection for neck muscle strain.  On June 10, 1993, the RO informed the Veteran in writing of the adverse decision and his appellate rights.  The Veteran did not submit a NOD with the adverse decision and, therefore, the May 5, 1993, rating decision is final.  

In January 1999, the Veteran sought to reopen his claim of entitlement to service connection for neck muscle strain.  In September 1999, the RO determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for neck muscle strain and denied the claim on the merits.  The Veteran was informed in writing of the adverse decision and his appellate rights in September 1999.  The Veteran did not submit a NOD with the adverse decision and, therefore, it is final.  In June 2001, the Veteran again sought to reopen his claim of entitlement to service connection for neck muscle strain.  In its March 12, 2002, rating decision, the RO determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for neck muscle strain and denied the claim on the merits.  In March 2002, the Veteran submitted a NOD.  In July 2002, the RO issued a SOC to the Veteran and his accredited representative; however, the Veteran did not submit a timely appeal and, therefore, the March 12, 2002, rating decision is final.   

In its April 13, 2005, rating decision, the RO noted that the September 1999 rating decision denying service connection for neck muscle strain was final and determined that new and material had not been received to reopen the Veteran's claim for service connection.  

In its August 3, 2006, rating decision, the RO noted the May 5, 1993, and April 13, 2005, rating decisions and determined that "the decision to deny compensation for neck muscle strain is not considered to have been clearly and unmistakably erroneous because the decision was properly based on the available evidence of record at the time and the rules in effect."  

In a January 17, 2006, Report of Contact (VA Form 119), the RO noted that:

There was some confusion as to what the Veteran was claiming (NOD or CUE or Reconsideration) on the VA Forms 21-4138 that were sent in and received on 12-12-2005.  After speaking with the Veteran, the following information was provided:  The Veteran would like to claim CUEs for the following issues: ... 13.  Neck Muscle Strain.  

In his May 2007 NOD, the Veteran advanced that: 

I disagree with the reasons and basis for denying service connection for neck muscle strain and I disagree with the decision to deny a revision, thereby, ignoring credible medical evidence(s) that will possibly show errors made in previous decisions.  My neck strain condition is documented in my military medical records and this condition is associated with my bilateral shoulders and cervical spine condition.  I have had series of nerve root blocks and epidural blocks from 2003-2006 to treat this condition.  

Medications: Tramadol 50 mg take one tablet every six hours or as needed.  Flexril 10 mg-take three times a day or as needed for muscle pain, and Gabapentin 400 mg three times daily.  Hydroxychloroquine Sulfate 200 mg - take one tablet twice a day.  

Military medical evidence was previously submitted to establish service connection; new medical evidence was previously submitted from Florida Orthopaedic Institute, The Pain Surgery Center, and James Haley VAMC in support of a disability increase.  

In his March 2008 Appeal to the Board (VA Form 9), the Veteran asserted that:

I disagree with the SOC Reasons and Bases to justify denial and to justify no revision to warrant service connection for Numbers 1 thru 18.  I have provided credible medical evidence(s) to support my appeal for service connection for all of my chronic and severe medical conditions ...

In reviewing the January 17, 2006, Report of Contact (VA Form 119), the Veteran's May 2007 NOD, and his March 2008 Appeal to the Board (VA Form 9), the Board is unable to ascertain the specific nature of the Veteran's CUE motion.  Indeed, the Veteran's statements are unclear as to both the specific rating decision and action upon which the Veteran is basing his claim of CUE.  Indeed, he appears to advance solely that service connection is warranted for the claimed disability without identifying any specific error.  

Given that the Veteran's pleading could encompass numerous theories that may be raised by the record, the Board concludes that the Veteran's CUE motion as to the May 5, 1993, rating decision denying service connection for neck muscle strain lacks the necessary specificity as required by the above cited authorities.  Therefore, it must be dismissed without prejudice to refiling.  

Additionally, the April 13, 2005, rating decision rating decision determining that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for neck muscle strain is not final.  The Veteran submitted a timely December 2005 NOD with the rating decision.  38 C.F.R. § 20.201.  As no action has been taken on the Veteran's NOD, his new and material claim remains pending.  In the absence of a final decision, the Board finds that the Veteran's CUE claim is premature.  As there are no allegations of fact or law upon which relief may be granted, the Veteran's claim is dismissed.  38 U.S.C.A. § 7105 (d)(5) (West 2002).  

Bilateral Shoulder Injury Residuals

In August 1992, the Veteran submitted a claim for shoulder injury residuals.  In a March 12, 1993, rating decision, the RO denied service connection for bilateral shoulder injury residuals.  The RO informed the Veteran in writing of the adverse decision and his appellate rights on March 31, 1993.  In an April 5, 1993, written statement received by the RO on April 9, 1993, the Veteran asserted that:

I request you reconsider my [service connection] claim on ...  4.  Shoulders/nerve damage.  I had several injuries to my shoulder neck area and I now get numbness and tingling in my shoulders and arms from time to time.  I should be service-connected for all of these problems.  ...  Please rate me for all these problems.  

The RO took no action on the Veteran's April 5, 1993, written statement.  In January 1999, the Veteran sought to reopen his claim of entitlement to service connection for bilateral shoulder injury residuals.  In September 1999, the RO reopened and again denied the Veteran's claim of entitlement to service connection for bilateral shoulder injury residuals on the merits.  The Veteran was informed in writing of the adverse decision and his appellate rights in October 1999.  

The Board observes that the Veteran's complete service treatment records were not of record at the time of the March 1993 rating decision; however, they were subsequently associated with the claims file prior to the issuance of the September 1999 rating decision.  Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. §3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial. Rather, the claim is simply reviewed on a de novo basis.  In the instant case, the Board finds that, while the Veteran's complete service treatment records were not associated with the record at the time of the March 1993 rating decision, they were of record at the time of the September 1999 rating decision, which denied the Veteran's claims on the merits.  However, the absence of the service treatment records from the file at the time of the March 1993 rating decision does not render such decision not final.

Following the issuance of the September 1999 rating decision, the Veteran subsequently sought to reopen his claim of entitlement to service connection for bilateral shoulder injury residuals in June 2001.  In a March 12, 2002, rating decision, the RO again "reopened" and denied the Veteran's claim of entitlement to service connection for bilateral shoulder injury residuals on the merits.  In July 2002, the RO issued a SOC to the Veteran and his accredited representative which addressed the issue of service connection for a bilateral shoulder disorder.  However, the Veteran did not submit a timely substantive appeal.  In this regard, as noted in the Introduction, in a February 2003 written statement, the Veteran's accredited representative noted that the Veteran had not submitted an Appeal to the Board (VA Form 9).  Inasmuch as the RO had not taken any action to indicate to the Veteran that these issues remained on appeal and it took steps to close the appeal, the requirement that there be a substantive appeal is not waived.  See Percy, supra.

In an April 13, 2005, rating decision, the RO determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for both right shoulder injury residuals and left shoulder injury residuals "(formerly bilateral shoulder impingement syndrome)."  In an August 3, 2006, rating decision, the RO noted the March 12, 1993, and April 13, 2005, rating decisions and determined that "the decision to deny compensation for [right shoulder injury residuals and left shoulder injury residuals] is not considered to have been clearly and unmistakably erroneous because the decision was properly based on the available evidence of record at the time and the rules in effect."  

With respect to the March 1993 denial of service connection for bilateral shoulder injuries, in a January 17, 2006, Report of Contact (VA Form 119), the RO noted that:

There was some confusion as to what the Veteran was claiming (NOD or CUE or Reconsideration) on the VA Forms 21-4138 that were sent in and received on 12-12-2005.  After speaking with the Veteran, the following information was provided:  The Veteran would like to claim CUEs for the following issues: ... 14.  Residuals of left shoulder injury [and] 15. Residuals of right shoulder injury.  

In his May 2007 NOD, the Veteran advanced that: "[t]his is I disagree with the reasons and basis for denying service connection for bilateral shoulder conditions and I disagree with the decision to deny a revision of my notice of disagreement/appeal.  He further cited to his service treatment records and post-service treatment records detailing his bilateral shoulder complaints.

In his March 2008 Appeal to the Board (VA Form 9), the Veteran asserted that:

I disagree with the SOC Reasons and Bases to justify denial and to justify no revision to warrant service connection for Numbers 1 thru 18.  I have provided credible medical evidence(s) to support my appeal for service connection for all of my chronic and severe medical conditions ...

In reviewing the January 17, 2006, Report of Contact (VA Form 119), the Veteran's May 2007 NOD, and his March 2008 Appeal to the Board (VA Form 9), the Board is unable to ascertain the specific nature of the Veteran's CUE motion.  Indeed, the Veteran's statements are unclear as to both the specific rating decision and action upon which the Veteran is basing his claim of CUE.  Indeed, he appears to advance solely that service connection is warranted for the claimed disability without identifying any specific error.  

Given that the Veteran's pleading could encompass numerous theories that may be raised by the record, the Board concludes that the Veteran's CUE motion as to the March 12, 1993, rating decision denying service connection for bilateral shoulder injuries lacks the necessary specificity as required by the above cited authorities.  Therefore, it must be dismissed without prejudice to refiling.  

Additionally, the April 13, 2005, rating decision rating decision determining that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for bilateral shoulder disorders is not final.  The Veteran submitted a timely December 2005 NOD with the rating decision.  38 C.F.R. § 20.201.  As no action has been taken on the Veteran's NOD, his new and material claim remains pending.  In the absence of a final decision, the Board finds that the Veteran's CUE claim is premature.  As there are no allegations of fact or law upon which relief may be granted, the Veteran's claim is dismissed.  38 U.S.C.A. § 7105 (d)(5) (West 2002).  

Right Wrist Disorder, Right CTS, Left Wrist Disorder, Left CTS, Peripheral Vascular Disease, Asthma and COPD, Non-Allergic Rhinitis, & Sleep Apnea

In an April 13, 2005, rating decision, the RO denied service connection for a right wrist disorder, right CTS, a left wrist disorder, left CTS, peripheral vascular disease, asthma, COPD, non-allergic rhinitis, and sleep apnea.  In December 2005, the Veteran submitted a NOD with the adverse decision.  The RO has not issued a SOC which addressed the issues of a right wrist disorder, right CTS, a left wrist disorder, left CTS, a peripheral vascular disease, asthma, COPD, non-allergic rhinitis, and sleep apnea to the Veteran.  

On August 3, 2006, the RO determined that its April 13, 2005, rating decision denying service connection for a right wrist disorder, right CTS, a left wrist disorder, left CTS, a peripheral vascular disease, asthma, COPD, non-allergic rhinitis, and sleep apnea was not clearly and unmistakably erroneous "because the decision was properly based on the available evidence of record at the time and the rules then in effect."  In May 2007, the RO issued a SOC to the Veteran and his accredited representative.  In February 2008, the Veteran submitted an Appeal to the Board (VA Form 9) from the August 3, 2006, rating decision.  

The April 13, 2005, rating decision denying service connection for a right wrist disorder, right CTS, a left wrist disorder, left CTS, a peripheral vascular disease, asthma, COPD, non-allergic rhinitis, and sleep apnea is not final.  The Veteran submitted a timely December 2005 NOD with the rating decision.  38 C.F.R. § 20.201.  As no action has been taken on the Veteran's NOD, his claims for service connection remain pending.  In the absence of a final decision, the Board finds that the Veteran's CUE claims are premature.  As there are no allegations of fact or law upon which relief may be granted, the Veteran's claims are dismissed.  38 U.S.C.A. § 7105 (d)(5) (West 2002).  

Bilateral Knees 

In a January 2001 decision, the Board granted service connection for a bilateral knee disorder.  In a May 29, 2001, rating decision, the RO implemented the Board's decision, establishing service connection for right knee chondromalacia patella and patellar tendon rupture residuals and assigned a 10 percent evaluation, effective October 1, 1992; and establishing service connection for left knee chondromalacia patella and patellar tendon rupture residuals and assigned a 10 percent evaluation for the period from October 1, 1992, to October 15, 1997, a temporary total evaluation under the provisions of 38 C.F.R. § 4.30 for the period from October 16, 1997, to January 31, 1998, and a 10 percent evaluation for the period on and after February 1, 1998.  

In an April 13, 2005, rating decision, the RO denied increased evaluations for the Veteran's right knee and left knee disabilities.  In December 2005, the Veteran submitted a NOD with the adverse decision.  

In its August 3, 2006, rating decision, the RO noted the May 29, 2001, rating decision and determined that "the decisions were properly based on the available evidence of record at the time and the rules in effect."  

In the January 17, 2006, Report of Contact (VA Form 119), the RO noted that:

There was some confusion as to what the Veteran was claiming (NOD or CUE or Reconsideration) on the VA Form 21-4138 that were sent in and received on 12-12-2005.  After speaking with the Veteran, the following information was provided:  The Veteran would like to claim CUEs for the following issues: ... 16.  Severe Chondromalacia Patella and Residuals of Patellar Tendon Rupture, Left Knee.  17.  Severe Chondromalacia Patella and Residuals of Patellar Tendon Rupture, Right Knee.  

In his May 2007 NOD, the Veteran advanced that: 

3. & 4.  Severe Chondromalacia patella and residuals of patellar tendon rupture, right and left knee.  I disagree with the reasons and basis for the decision in part, for right and left patellar ruptures.  

3. & 4. (a)  It is a clear and unmistakable error to arbitrarily deny a revision and to deny an evaluation for a disability increase for right and left patellar tendon.  New and credible medical evidence(s) were provided with my appeal to justify an increase but continued to be ignored: Medical notes are provided from: The Pain Institute of Tampa, Dr. John E. Barsa - September 7, 2005; VA Radiology Report, November 6, 2004, PCC Progress notes, March 4, 2003; Additional medical evidence(s) can be obtained from the James Haley VA Hospital, Tampa, Florida; Orthopaedic notes, MRI reports, X-ray reports, 2004-2007, will confirm that my bilateral patellar tendon ruptures have progressively worsened (calcification and arthritis), and that these service-connected injuries rise to a compensable degree of disability of 20% or higher.  

Medications: Hydroxychloroquine Sulfate 200 mg tab; Tramadol HCL 50 mg tab; Gabapentin 400 mg-one tablet three times every day and Flexiril 10 mg-take three times a day or as needed. 

In 2006, I have received a series of Halogen injections in the right and left knees.  I wear knee braces and compression stockings for treatment and support.  In March 2007, my physical therapist prescribed home exercises to strengthen the appropriate muscles.  The severity of my bilateral knee condition warrants a disability increase.  

In his March 2008 Appeal to the Board (VA Form 9), the Veteran asserted that:

This appeal is for earlier effective dates.  I disagree with the SOC Reasons and Bases to justify denial and to justify no revision to warrant service connection for Numbers 1 thru 18. I have provided credible medical evidence(s) to support my appeal for service connection for all of my chronic and severe medical conditions ...

In reviewing the January 17, 2006, Report of Contact (VA Form 119), the Veteran's May 2007 NOD, and his March 2008 Appeal to the Board (VA Form 9), the Board is unable to ascertain the specific nature of the Veteran's CUE claims.  Indeed, the Veteran's statements are unclear as to the nature of the alleged CUE in the May 29, 2001, rating decision.  Moreover, he appears to advance solely that higher evaluations are warranted for his right knee and left knee disabilities without identifying any specific error.  

Given that the Veteran's pleading could encompass numerous theories that may be raised by the record, the Board concludes that the Veteran's CUE motion as to the May 29, 2001, rating decision establishing service connection for right knee chondromalacia patella and patellar tendon rupture residuals; assigning a 10 percent evaluation for that disability; effectuating the award as of October 1, 1992; establishing service connection for left knee chondromalacia patella and patellar tendon rupture residuals; assigning  a 10 percent evaluation for the period from October 1, 1992, to October 15, 1997, a temporary total evaluation under the provisions of 38 C.F.R. § 4.30 for the period from October 16, 1997, to January 31, 1998, and a 10 percent evaluation for the period on and after February 1, 1998, lack the necessary specificity.  Acciola v. Peake, 22 Vet. App. 320, 326-327 (2008).  Therefore, they must be dismissed without prejudice to refiling.  

Hypertension

In a March 12, 1993, rating decision, the RO established service connection for hypertension; assigned a 10 percent evaluation for that disability; effectuated the award as of October 1, 1992.  

In an April 13, 2005, rating decision, the RO denied an increased evaluation for the Veteran's hypertension.  In December 2005, the Veteran submitted a NOD with the adverse decision.  

On August 3, 2006, the RO, in pertinent part, determined that its April 13, 2005, rating decision was clearly and unmistakably erroneous in failing to grant a separate compensable evaluation for chronic renal insufficiency associated with hypertension; assigned a 30 percent evaluation for the period from January 26, 2001, to July 30, 2001, and a 60 percent evaluation for the period on and after July 31, 2001, for those disabilities; and determined that its March 12, 1993, rating decision establishing service connection for hypertension evaluated as 10 percent disabling effective as of October 1, 1992, was not clearly and unmistakably erroneous.  

In the January 17, 2006, Report of Contact (VA Form 119), the RO noted that:

There was some confusion as to what the Veteran was claiming (NOD or CUE or Reconsideration) on the VA Form 21-4138 that were sent in and received on 12-12-2005.  After speaking with the Veteran, the following information was provided:  The Veteran would like to claim CUEs for the following issues: ... 2.  Hypertension.  

In his May 2007 NOD, the Veteran advanced that: 

6.  Hypertension Increase: I disagree with the reasons and basis for denying a revision and to deny an evaluation for a disability increase.  I realize both conditions (Chronic Renal Insufficiency and Severe Hypertension), were recently combined and the hypertension remained at a 10% rating.  As a result of this decision, sound and credible medical evidence(s) continued to be overlooked and not allowed in the decision making process for a disability increase: I'm diagnosed with chronic, mild, normocytic anemia, history of cri.  I was recently prescribed a new hypertension medication (Diovan 160mg) for elevated blood pressure, despite the high doses of blood pressure medication taken!  

I am currently prescribed: Minoxidil 15 mg twice daily; Labetol 300 mg twice daily; Bumetanide 2mg every day; Amiloride 5mg twice daily; Nephedipine (EQV-CC) 90mg, one tablet every day; Fluvastatin NA 20 mg one capsule at bedtime; terazosin 10mg P.M.; Finasteride 5mg.  

In addition, I am taking twp potassium tablets twice a day and my blood pressure continues to be elevated.  Although my hypertension condition was recently made secondary to my renal insufficiency, this condition warrants an elevation for increased to a higher disability rating based on new and credible evidence(s) previously submitted and documented above.  

In his March 2008 Appeal to the Board (VA Form 9), the Veteran asserted that:

This appeal is for earlier effective dates.  I disagree with the SOC Reasons and Bases to justify denial and to justify no revision to warrant service connection for Numbers 1 thru 18. I have provided credible medical evidence(s) to support my appeal for service connection for all of my chronic and severe medical conditions ...

In reviewing the January 17, 2006, Report of Contact (VA Form 119), the Veteran's May 2007 NOD, and his March 2008 Appeal to the Board (VA Form 9), the Board is unable to ascertain the specific nature of the Veteran's claim of CUE.  Indeed, the Veteran's statements are unclear as to the nature of the alleged CUE in the March 12, 1993, rating decision.  Indeed, he appears to advance solely that higher evaluations are warranted for his renal insufficiency with associated hypertension without identifying any specific error.  

Given that the Veteran's pleading could encompass numerous theories that may be raised by the record, the Board concludes that the Veteran's CUE motion as to the March 12, 1993, rating decision establishing service connection for hypertension; assigning a 10 percent evaluation for that disability; and effectuating the award as of October 1, 1992s lacks the necessary specificity.  Acciola v. Peake, 22 Vet. App. 320, 326-327 (2008).  Therefore, it must be dismissed without prejudice to refiling.  

Automobile and Adaptive Equipment or Adaptive Equipment Only

In an April 9, 2004 rating decision, the RO denied entitlement to automobile and adaptive equipment or adaptive equipment only.  In August 2004, the Veteran submitted a NOD with the adverse decision.  The RO has not issued a SOC which addressed the issue of entitlement to automobile and adaptive equipment or adaptive equipment only

In August 2006, the RO determined that the April 9, 2004, rating decision denying entitlement to automobile and adaptive equipment or adaptive equipment only was not clearly and unmistakably erroneous.  

The April 9, 2004, rating decision denying entitlement to automobile and adaptive equipment or adaptive equipment only is not final.  The Veteran submitted a timely NOD with the rating decision.  38 C.F.R. § 20.201.  As no action has been taken on the Veteran's NOD, his claim remains pending.  In the absence of a final decision, the Board finds that the CUE claim is premature.  As there are no allegations of fact or law upon which relief may be granted, the Veteran's claim is dismissed.  38 U.S.C.A. § 7105 (d)(5) (West 2002).  


ORDER

The issue of whether the March 12, 1993, rating decision denying service connection for bilateral flat feet/pes planus was clearly and unmistakably erroneous is dismissed.  

The issue of whether the April 13, 2005, rating decision determining that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for bilateral flatfeet/pes planus was clearly and unmistakably erroneous is dismissed.  

The issue of whether the May 5, 1993, rating decision denying service connection for neck muscle strain was clearly and unmistakably erroneous is dismissed without prejudice to refiling.  

The issue of whether the April 13, 2005, rating decision determining that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for neck muscle strain was clearly and unmistakably erroneous is dismissed.  

The issue of whether the March 12, 1993, rating decision denying service connection for bilateral shoulder injuries was clearly and unmistakably erroneous is dismissed without prejudice to refiling.  

The issue of whether the April 13, 2005, rating decision determining that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for bilateral shoulder injuries was clearly and unmistakably erroneous is dismissed.  

The issue of whether the April 13, 2005, rating decision denying service connection for a right wrist disorder was clearly and unmistakably erroneous is dismissed.  

The issue of whether the April 13, 2005, rating decision denying service connection for right CTS was clearly and unmistakably erroneous is dismissed.  

The issue of whether the April 13, 2005, rating decision denying service connection for a left wrist disorder was clearly and unmistakably erroneous is dismissed.  

The issue of whether the April 13, 2005, rating decision denying service connection for left CTS was clearly and unmistakably erroneous is dismissed.  

The issue of whether the April 13, 2005, rating decision denying service connection for peripheral vascular disease, to include a circulatory disorder, peripheral edema, and edema, was clearly and unmistakably erroneous is dismissed.  

The issue of whether the April 13, 2005, rating decision denying service connection for asthma and COPD was clearly and unmistakably erroneous is dismissed.  

The issue of whether the April 13, 2005, rating decision denying service connection for non-allergic rhinitis was clearly and unmistakably erroneous is dismissed.  

The issue of whether the April 13, 2005, rating decision denying service connection for sleep apnea was clearly and unmistakably erroneous is dismissed.  

The issue of whether the April 9, 2004, rating decision denying entitlement to automobile and adaptive equipment or adaptive equipment only was clearly and unmistakably erroneous is dismissed.  

The issue of whether the May 29, 2001, rating decision establishing service connection for right knee chondromalacia patella and patellar tendon rupture residuals; assigning a 10 percent evaluation for that disability; and effectuating the award as of October 1, 1992, was clearly and unmistakably erroneous is dismissed without prejudice to refiling.  

The issue of whether the May 29, 2001, rating decision establishing service connection for left knee chondromalacia patella and patellar tendon rupture residuals; assigning a 10 percent evaluation for the period from October 1, 1992, to October 15, 1997, a temporary total evaluation under the provisions of 38 C.F.R. § 4.30 for the period from October 16, 1997, to January 31, 1998, and a 10 percent evaluation for the period on and after February 1, 1998, was clearly and unmistakably erroneous is dismissed without prejudice to refiling.  

The issue of whether the March 12, 1993, rating decision establishing service connection for hypertension evaluated as 10 percent disabling effective as of October 1, 1992, was clearly and unmistakably erroneous is dismissed without prejudice to refiling.  



REMAND

With regard to the Veteran's claim of entitlement to service connection for bilateral flatfeet/pes planus, the Board notes that a March 1993 rating decision denied service connection for such disorder.  Thereafter, in April 1993, the Veteran submitted a notice of disagreement to the AOJ with respect to such denial.  In an April 2004 rating decision, the Veteran's of entitlement to automobile and adaptive equipment or adaptive equipment only was denied and, in August 2004, he submitted a notice of disagreement to the AOJ with respect to such denial.  Additionally, the Veteran's claims of entitlement to service connection for a right wrist disorder; right CTS; left wrist disorder; left CTS; peripheral vascular disease, to include a circulatory disorder, peripheral vascular disease, peripheral edema, and edema; asthma and COPD; non-allergic rhinitis, sleep apnea, recurrent allergic conjunctivitis; hyperlipidemia, to include high cholesterol and hypokalemia; whether new and material has been received in order to reopen claims of entitlement to service connection for neck muscle strain, a bilateral shoulder disorder, arthritis of the bilateral elbows; and, entitlement to increased ratings for his right knee, left knee, hypertension, disabilities; and entitlement to an effective date prior to August 24, 2004, for the award of service connection for generalized anxiety disorder were denied in an April 2005 rating decision and, as noted previously, the Veteran submitted a notice of disagreement to the AOJ with respect to such denials.

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on these issues is needed.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The Veteran asserts that service connection for a cervical spine disorder and sinusitis is warranted as the claimed disorders were either initially manifested in or aggravated during active service as the result of his multiple in-service motor vehicle accidents, participation in sports and other strenuous physical activities, and/or exposure to herbicides and other contaminants.  He contends further that increased evaluations are warranted for his right foot and ankle and left foot and ankle disabilities and an effective date prior to January 26, 2001, for the award of service connection for renal insufficiency is warranted.  The Veteran reports that he receives ongoing treatment for his service-connected disabilities.  

The Veteran's service treatment records reflect that, in August 1980, he complained of a stiff neck after doing exercises.  Also, in January 1988, he was seen with complaints of a stiff neck on the right after sleeping on a small pillow the prior night, which was not his usual pillow.  The impression was strain.  The Veteran was also in motor vehicle accidents in September 1975 and August 1977.  Additionally, such service treatment records reveal treatment for sinus drainage, stuffy nose, and congestion.  Post-service treatment records reflect diagnoses include degenerative joint disease of the cervical spine as well as allergic and nonallergic rhinoconjunctivitis.  Additionally, the Veteran has competently described his ongoing complaints referable to his cervical spine and sinus conditions.

The Board observes that while the Veteran has been afforded several VA evaluations, the clinical record is in some confusion as to the nature and etiology of the Veteran's cervical spine disorder and sinusitis.  The VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that further VA evaluation would be especially helpful in resolving the issues raised by the instant appeal.  

Additionally, as relevant to the Veteran's claims for increased ratings for his right foot/ankle and left foot/ankle disabilities, the Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of such disabilities.  The Veteran was last examined by VA in March 2008; however, since that time, he has alleged an increase in the severity of his bilateral foot/ankle disabilities.  As such, a remand is necessary in order to schedule the Veteran for a VA examination so as to determine the current nature and severity of his service- connected bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board finds that the issue of entitlement to an earlier effective date for the award of service connection for renal insufficiency is inextricably with the issue of an increased evaluation for the Veteran's hypertension.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is inextricably intertwined does not establish that the Board has jurisdiction of the issue, only that the Board cannot fairly proceed while there are outstanding matters that must be addressed by the AOJ in the first instance.  

As the claims file is being returned to the AOJ, the Veteran should be given an opportunity to identify any outstanding treatment records and, thereafter, any identified records, to include any VA treatment records dated January 2010 to the present, should be obtained.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his cervical spine disorder, sinusitis, right foot/ankle disability, left foot/ankle disability, and renal insufficiency since service.  After securing any necessary authorization from him, obtain all identified treatment records, to include VA treatment records dated from January 2010 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded the appropriate VA examination(s) to determine the current nature and etiology of his cervical spine disorder and sinusitis.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder and the Remand have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination reports.  

With respect to the Veteran's claimed cervical spine disorder, the examiner must identify all cervical spine disorders found to be present.  For any diagnosis made, the examiner should offer an opinion as to whether it is at least as likely as not that any diagnosed cervical spine disorder is etiologically related to the Veteran's military service, to include his treatment for a stiff neck and strain and/or a motor vehicle accident documented in the service treatment records.  The examiner should also indicate whether the Veteran had arthritis of the back within one year of his service separation in September 1992 and, if so, s/he should describe the manifestations. 

With respect to the Veteran's claimed sinusitis, the examiner must identify all sinus disorders found to be present.  For any diagnosis made, the examiner should offer an opinion as to whether it is at least as likely as not that any diagnosed sinus disorder is etiologically related to the Veteran's military service, to include his treatment for sinus symptomatology documented in the service treatment records.  The examiner should also indicate whether the Veteran had arthritis of the back within one year of his service separation in September 1992 and, if so, s/he should describe the manifestations. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his cervical spine disorder and sinusitis and the continuity of symptomatology.  The rationale for any opinion offered should be provided. 

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his right foot/ankle disability and left foot/ankle disability.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected right foot/ankle and left foot/ankle disabilities.   In this regard, the examiner should further identify the limitation of activity imposed by the Veteran's service-connected right foot/ankle and left foot/ankle disabilities with a full description of the effect of the disabilities upon his ordinary activities.  The examiner should fully describe any weakened movement, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of his right and left feet and ankles should be noted and described.  If feasible, the determinations concerning pain, weakness and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis.  If such a determination is not feasible, this should be stated for the record and the reasons provided.  The examiner should express an opinion as to the impact of the Veteran's his right foot/ankle and left foot/ankle disabilities have upon employability.  

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  All opinions expressed should be accompanied by supporting rationale.

4.  Provide the Veteran with a statement of the case regarding the issues of entitlement to service connection for bilateral flatfeet/pes planus; right wrist disorder; right CTS; left wrist disorder; left CTS; peripheral vascular disease, to include a circulatory disorder, peripheral vascular disease, peripheral edema, and edema; asthma and COPD; non-allergic rhinitis, sleep apnea, recurrent allergic conjunctivitis; hyperlipidemia, to include high cholesterol and hypokalemia; whether new and material has been received in order to reopen claims of entitlement to service connection for neck muscle strain, a bilateral shoulder disorder, arthritis of the bilateral elbows; entitlement to increased ratings for his right knee, left knee, and hypertension disabilities; entitlement to an effective date prior to August 24, 2004, for the award of service connection for generalized anxiety disorder; and, entitlement to automobile and adaptive equipment or adaptive equipment only.  Please advise the Veteran of the time period in which to perfect his appeal. If the Veteran perfects his appeal regarding these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims of entitlement to service connection for a cervical spine disorder and sinusitis; entitlement to increased ratings for his right foot/ankle and left foot/ankle disabilities; and entitlement to an effective date prior to January 26, 2001, for the award of service connection for renal insufficiency, to include on the basis that there was clear and unmistakable error in a March 12, 1993, rating decision that denied service connection for kidney failure, should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


